UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7495



JUAN VALDEZ,

                                              Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF PRISONS; HARRELL WATTS;
HARLEY G. LAPPIN; BOBBY SHEARIN; MICHAEL R.
MUIR; JEFFREY BANEY; JOHN SHOCKEY,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
04-2225-DKC)


Submitted: February 23, 2006                   Decided: March 2, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juan Valdez, Appellant Pro Se. Thomas Michael DiBiagio, United
States Attorney, James A. Frederick, Assistant United States
Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Juan Valdez appeals the district court’s order denying

his Bivens* action.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.   See Valdez v. Federal Bureau of Prisons, No. CA-

04-2225-DKC (D. Md. Aug. 4, 2005).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




     *
      Bivens v. Six Unknown Named          Agents   of   the   Bureau   of
Narcotics, 403 U.S. 388 (1971).

                                 - 2 -